DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 12/22/2021 has been entered. Claims 1-4, 6-11 and 13-17 and 19-20 are amended. Claims 1-20 remain pending in the application. 

Response to Arguments
2.	Applicant’s amendments filed 12/22/2021 have been fully considered overcome each and every objection with respect to the Specification and Drawings. Applicant’s arguments filed 12/22/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection has been withdrawn.
3.	Applicant's arguments filed 9/12/2014 with respect to the rejections of claims 1-20 under 35 U.S.C. 101 have been fully considered and are not persuasive.
On page 14 of Applicant’s response, Applicant alleges that the additional limitations, as amended, such as “performing a motion measurement on the complex physical system using one or more motion sensors” are not directed to a “mental process,” and under MPEP 2106.04, prong one of Step 2A, the instant claims are eligible, because they do not recite a judicial exception”. The Examiner respectfully disagrees.
	The features related to performing a motion measurement using motion sensors are found to be insignificant extra-solution activity, because the motion measurement 
On page 15 of Applicant’s response, Applicant alleges that the additional limitations, as amended, such as “the limitations of the amended claims integrate the supposed judicial exception into a practical application of determining the level of stability of a complex physical system. More specifically, determining the stability of a complex physical system can be used to infer age and/or health of individuals, diagnose diseases, evaluate the performance of a machine, etc. (see instant application, par. [0053]), which are all practical applications”. The Examiner respectfully disagrees.
	The features of “determining the stability of a complex physical system” amount based on the mathematical calculations and/or mind such as computing an energy occurrence-frequency distribution produced as a function of energy.  The stability analysis is performed by manually analyzing the result inferred from the mathematical calculations and/or the mind because the step of “determining an occurrence frequency of an energy peak” is performed by identifying energy peaks from the energy distribution data from plotting points and then counting the occurrence frequency of each energy peak value, where the steps of identifying energy peaks and counting the occurrence of 
On page 15 of Applicant’s response, Applicant alleges that the claims as a whole amount to significantly more than the abstract idea (Step 2B). The Examiner respectfully evaluates all additional elements and limitations of the claims as a whole and holds the position that the claims with the exception of the required data gathering are directed to abstract limitations. (see Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) ("[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating§ 102 novelty.")). 
Further, note that although the claims are novel and non-obvious, the additional limitations Applicant alleges are a result of the judicial exception and the claims are ineligible as the Supreme Court has stated, “[t]he question therefore of whether a particular invention is novel is 'wholly apart from whether the invention falls into a category of statutory subject matter."' Diamond v. Diehr, 450 U.S. at 190 (quoting In re Bergy, 596 F.2d 952, 961 (CCPA 1979) (emphasis deleted)).
The Supreme Court further stated:
In this case, it may later be determined that the respondents'
process is not deserving of patent protection because it fails to
satisfy the statutory conditions of novelty under § 102 or
nonobviousness under § 103. A rejection on either of these
grounds does not affect the determination that respondents'


Applicant appears to be providing a method, an apparatus and a storage device for analyzing a motion of a complex physical system, not a technical solution to a technical problem by proving an improvement to the functioning of computer, or to any other technology or technical field- see MPEP 2106.05(a). Further, Applicant appears to be adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f). Therefore, the Examiner is nor persuaded by Applicant’s arguments. 
The Examiner has evaluated that claims and the specification have not found either to provide an improvement to conventional functioning of a computer, or merely uses a computer as a tool to perform an abstract idea -MPEP 2106.05(f). Further, Examiner believes that the Office action is amended not to be unclear. Therefore, the Examiner maintains the claims are ineligible.

Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. 	The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any 

5. 	The 35 USC 101 analysis between each element of claims and its combination is presented in the table below. 
Claim number and elements
Judicial exception (Step 2A Prong one)
Practical application (Step 2A Prong two)/ Significantly more (Step 2B)
Claim 1
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
performing a motion measurement on the complex physical system using one or more motion sensors;
insignificant pre-solution
Motion measurement with motion sensors is routine data gathering with generic sensors
obtaining movement data of the complex physical system based on outputs of the motion sensors

abstract idea
This is more than the abstract idea, but not a practical application because it is routine data gathering
computing, over the time interval, a distribution of energy as a function of time associated with the motion based on the obtained movement data;
mathematical concept  
No significant element integrated into a practical application
identifying energy peaks based on the distribution of the energy over the time interval
mental process and mathematical concept 
Analyzing the data is a mental process.
No significant element integrated into a practical application.
determining an occurrence frequency of an energy peak having a unique energy value

mental process and mathematical concept
No significant element integrated into a practical application.
computing an energy-occurrence-frequency distribution based on the identified energy as a function of energy based on the determined occurrence frequencies of energy peaks within identified energy peaks over a predetermined energy range

Computing is mathematical process of calculation.
No significant element integrated into a practical application
determining a level of stability of the complex physical system based on the computed energy-occurrence-frequency distribution.
mental process and mathematical concept
No significant element integrated into a practical application


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below and presented in the above table.
	Step 2A: Prong One
	Regarding Claim 1, the limitations recited in Claim 1, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. Nothing in the claim elements precludes the step from practically being performed in the mind and/or the mathematical calculations. Note that “performing a motion measurement on the complex physical system using one or more motion sensors” is pre-solution activity for gathering data, insignificant extra-solution activity.  For example, “obtaining movement data” in the context of this claim may encompass merely gathering routine data. Similarly, the limitations of the two computing steps, the identifying step and the generating step, as drafted, are processes based on the obtained movement data that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. For 
Step 2A: Prong Two
The additional limitation of “performing a motion measurement on the complex physical system using one or more motion sensors” is insignificant pre-solution activity  perform “obtaining movement data”, “computing, over the time interval, a distribution of energy as a function of time”, “identifying energy peaks based on the distribution of the energy over the time interval”, “determining an occurrence frequency of an energy peak”,  “computing an energy-occurrence-frequency distribution” and “determining a level of stability of the complex physical system”.  The processor in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating and analyzing the data related to a motion based on the obtained movement data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, using a processor to perform the steps of “performing a motion measurement on the complex physical system using one or more motion sensors”, “obtaining movement data”, “computing, over the time  “determining an occurrence frequency of an energy peak”,  “computing an energy-occurrence-frequency distribution” and “determining a level of stability of the complex physical system” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept cannot provide statutory eligibility; Claim 1 is not patent eligible.
Regarding Claims 2-7, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to Claim 1, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.
	Regarding Claim 8, it is a device type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. Mere nominal recitation of a generic “non-transitory computer readable storage device” does not take the claim out of the mathematical concepts and the mental process grouping. Thus, the claim recites an abstract idea.
Regarding Claims 9-14, the limitations are further directed to an abstract idea, as described in claims 2-7. For the reasons described above with respect to claims 2-7, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.
Regarding Claim 15, it is an apparatus type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. A 
Regarding Claims 16-20, the limitations are further directed to an abstract idea, as described in claims 2-3 and 5-7. For the reasons described above with respect to claims 2-3 and 5-7, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.

Allowable Subject Matter
8.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is an examiner's statement for the reasons for allowance:
Regarding claim 1, the claim features " ... determining an occurrence frequency of an energy peak having a unique energy value; computing an energy-occurrence-frequency distribution as a function of energy based on the determined occurrence frequencies of energy peaks within a predetermined energy range; …" were not found in the prior art. Dependent Claims 2-7 would be allowable due to their dependence on Claim 1.
Regarding claim 8, the claim features " ... determining an occurrence frequency of an energy peak having a unique energy value; computing an energy-occurrence-frequency distribution as a function of energy based on the determined occurrence 
Regarding claim 15, the claim features " ... determining an occurrence frequency of an energy peak having a unique energy value; computing an energy-occurrence-frequency distribution as a function of energy based on the determined occurrence frequencies of energy peaks within a predetermined energy range; …" were not found in the prior art. Dependent Claims 16-20 would be allowable due to their dependence on Claim 15.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 4194                                                                                                                                                                                                        
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858